Citation Nr: 0510728	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2005, the Board granted the veteran's motion to 
advance his case on the Board's docket.  


FINDING OF FACT

The veteran's bilateral hearing loss disability is related to 
in-service noise exposure.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss disability is due to in-
service acoustic trauma.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the implementing 
regulations are applicable to the veteran's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

The Board has determined that the evidence currently of 
record is sufficient to substantiate the veteran's claim for 
service connection for bilateral hearing loss disability.  
Therefore, no further development under the VCAA or the 
implementing regulations is required.

Evidentiary Background

The veteran asserts that his current hearing loss disability 
is due to noise exposure from artillery fire during service.  
In addition to working as a cook, he also reports that he 
worked on the firing lines.  

The veteran's service records reflect that he served as a 
cook in a costal artillery battalion during World War II.  
His service medical records are silent for any treatment, 
complaint, or diagnosis of a hearing loss disability.

Recent VA and private medical evidence shows that the veteran 
presently has a sensorineural hearing loss disability.  He 
was noted to be hard of hearing during a VA physical 
examination in November 2002.  In December 2003, he was 
fitted with a hearing aid by VA.  

A statement from the League for the Hard of Hearing, received 
by the RO in April 2004, indicates that the veteran had been 
known to the facility since January 1999.  In March 2004, he 
had normal hearing through 1500 Hertz in the right ear and 
500 Hertz in the left ear sharply sloping to a severe high 
frequency sensorineural hearing loss, bilaterally.  These 
findings were noted to be typical of noise-induced hearing 
loss.  It was noted that the veteran had reported serving in 
an artillery unit in the military. 

In conjunction with his claim, the veteran was afforded a VA 
audiological examination in May 2004.  The examiner noted 
that the veteran's claims file was reviewed in connection 
with the examination.  The veteran had a history of gradually 
progressive hearing loss.  He first noted the problem in the 
late 1960s.  He reported that he was in the artillery 
throughout his time in the military, and was near the firing 
line and near live fire in the Pacific.  After his military 
service, he worked in sales and in a "travel and tavern 
restaurant business."  He denied significant tinnitus and 
vertigo.  Current audiometric examination revealed a gradual 
progressive hearing loss.  The examiner found that it was at 
least as likely as not that the veteran's sensorineural 
hearing loss was directly related to his military exposure.

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran contends that his hearing loss is related to in-
service acoustic trauma.  In particular, he reports exposure 
to noise as a result of being near artillery fire.  While not 
competent to render medical opinions, the veteran is 
competent to attest to his exposure to noise during service.  
His report of noise exposure is consistent with his military 
service and service in an artillery company.  After reviewing 
the veteran's medical history, the VA examiner opined that 
the veteran's present hearing loss is related to his in-
service noise exposure.  There is no evidence of post service 
occupational noise exposure, nor is there a conflicting 
medical opinion of record.  Accordingly, the Board concludes 
that the preponderance of the evidence supports the veteran's 
claim.  


ORDER

Service connection for a bilateral hearing loss disability is 
granted.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


